


Exhibit 10.2
 
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into as of the date set forth on Schedule 1 by and between
Lifetime Brands, Inc. (the “Company”), a Delaware corporation, having its
principal place of business at 1000 Stewart Avenue, Garden City, NY 11530, and
Craig Phillips (the “Executive”), residing at the address set forth on the
signature page hereof.
 
WHEREAS, the Company is engaged in the development, design, sourcing,
manufacturing, licensing, marketing, distribution and sale, at both wholesale
and retail, of proprietary housewares products; including, without limitation,
cutlery, kitchen tools and gadgets, kitchenware, flatware, dinnerware,
pantryware, bakeware, cookware, barware, spices, home décor and picture frames
and the Executive has many years of experience as an executive in the industry;
and
 
WHEREAS, the Company and the Executive entered into an executive employment
agreement dated September 1, 2007 (the “Executive Employment Agreement”);
 
WHEREAS, the Company and the Executive desire to amend and restate the Executive
Employment Agreement;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Company and the Executive agree that the Executive Employment
Agreement is hereby amended and restated as follows:
 
1.  
Employment; Term; Duties and Responsibilities. The Executive’s employment with
the Company shall be subject to the following:

 
(a)  
Subject to the terms of this Agreement, the Company hereby agrees to employ the
Executive in the senior management position set forth in Schedule 2 and the
Executive hereby agrees to be employed by the Company in such capacity.

 
(b)  
The term of this Agreement shall be deemed to have commenced as of the date set
forth on Schedule 3 and shall continue through the initial expiration date also
set forth on Schedule 3 (the “Initial Term”), unless earlier terminated as
hereinafter provided. The Executive’s employment shall continue thereafter for
consecutive periods of one year (each, an “Additional Term”), unless either the
Executive or the Company gives written notice to the other no later than thirty
(30) days prior to the expiration of the Initial Term or any Additional Term, as
the case may be, of the decision not to extend the Executive’s employment. The
period of the Executive’s employment hereunder shall hereinafter be referred to
as the “Employment Term.”

 

 
1

--------------------------------------------------------------------------------

 

(c)  
Subject to the policy directions and instructions of the Board of Directors of
the Company (the “Board”), the Chief Executive Officer (“CEO”) and the Chief
Operating Officer (“COO”) of the Company, the Executive shall have management
responsibility as set forth on Schedule 2, and shall perform such other duties
as are consistent with his position and as may be prescribed from time to time
by the Board, the CEO or the COO. The Executive shall report to the senior
executive of the Company set forth on Schedule 4.

 
(d)  
The Executive shall devote all of his business time, attention and energies to
the business and affairs of the Company, and shall use his best efforts to
advance the best interests of the Company.

 
(e)  
The Executive’s principal office location shall be as set forth on Schedule 5;
however, the Executive recognizes that frequent travel, both within and outside
the United States of America, may be required in connection with his
responsibilities under this Agreement. In addition, Executive shall be expected
to attend regular meetings with the CEO and the COO of the Company and with
other executives of the Company, and to keep the CEO and the COO of the Company
and such other executives fully informed of Executive’s activities, so as to
make the most effective use of Executive’s services to the Company.

 
2.  
Compensation. Subject to the terms of this Agreement, during the Employment
Term, while the Executive is employed by the Company, the Company shall
compensate him for his services as follows:

 
(a)  
Base Salary. For the period commencing as set forth on Schedule 6 and ending on
the completion of the initial base salary period set forth on Schedule 6, the
Company shall pay to the Executive a base salary (the “Base Salary”) at the
annual rate as set forth on Schedule 6.

 
(b)  
Annual Bonus. The Executive shall be entitled to earn a bonus (the “Annual
Bonus”), the amount of which shall be determined by the Compensation Committee
of the Board of Directors, upon recommendation of the Company’s CEO and COO, and
which shall be based primarily upon the CEO’s and COO’s evaluation of the
Executive’s performance during each calendar year of the Employment Term
commencing with the year designated as the first bonus year on Schedule 7. The
Company, in its sole discretion, may establish or amend the criteria on which
the Executive’s Annual Bonus shall be based, and may waive any terms or
conditions, or pay such additional bonus, as it, in its sole discretion, may
deem appropriate.

 
(c)  
Calculation of Annual Bonus. If the amount of the Executive’s Annual Bonus shall
require a calculation, the Company’s Chief Financial Officer shall calculate the
Annual Bonus, and such calculation shall be final, and the Annual Bonus, if any
shall have been earned, shall be payable on or before April 30 of the subsequent
year.

 

 
 
2

--------------------------------------------------------------------------------

 

(d)  
Fringe Benefits. Except as specifically provided in this Agreement, the
Executive shall be provided with perquisites and other fringe benefits to the
same extent and on the same terms as those benefits are provided generally to
the Company’s executive employees. This shall include enrollment in the
Company’s medical, dental and disability plans and participation in the
Company’s 401(k) Plan under normal procedures under such plans. Nothing in this
paragraph 2(d) shall be construed to prevent the Company from revising the
benefits or perquisites generally provided to executives from time to time. The
Executive shall complete all forms and physical examinations, and otherwise take
all other necessary actions to secure coverage and benefits described in this
paragraph 2(d).

 
(e)  
Expenses.  The Executive is authorized to incur reasonable expenses for travel,
meals, lodging, entertainment and similar items in the performance of his duties
for the Company in accordance with Company policies. The Company will reimburse
the Executive for all reasonable business expenses so incurred, provided that
such expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company. The Executive shall not be permitted to
use Company personnel, vehicles or equipment for personal purposes. The charging
of expenses to the Company in violation of Company policy will subject Executive
to termination pursuant to Section 3(d) below.

 
(f)  
Automobile Allowance.  During the Employment Term, the Company shall pay the
Executive an automobile allowance in the amount per month set forth on Schedule
8 or shall provide Executive with a Company vehicle as described on Schedule 8.
If an allowance is provided by the Company, it is intended to cover all expenses
associated with Executive’s use of an automobile for Company business, so that
no other expenses relating to such automobile use will be reimbursed, except gas
and tolls incurred in using such automobile for Company business.

 
(g)  
Time Bank.  The Executive shall be entitled to thirty (30) days paid leave in
accordance with the Company’s Time Bank policies.

 
(h)  
Deductions; Set-Off.  The compensation payable to the Executive hereunder shall
be subject to all legally required withholding and deductions. The Company shall
be entitled to set-off any amounts owed to it by the Executive against all
amounts owed by the Company to the Executive by operation of this Agreement.

 
3.  
Termination.  During the Employment Term, the Executive’s employment shall
terminate upon the events or circumstances described in paragraphs 3(a) through
3(e) below.

 
(a)  
Death.  The Executive’s employment hereunder shall terminate upon his death.

 
(b)  
Total Disability. The Company may terminate the Executive’s employment as a
result of the Executive’s Total Disability. “Total Disability” means the failure
of the Executive, after reasonable accommodation, to perform the essential
functions of his position for an aggregate period of nine (9) months (whether or
not continuous) during any twelve (12) month period by reason of the Executive’s
physical or mental disability.

 

 
3

--------------------------------------------------------------------------------

 

(c)  
Termination by the Executive. The Executive may terminate his employment
hereunder at any time for Good Reason or without Good Reason by giving the
Company prior written notice of termination, which notice of termination shall
be effective not less than thirty (30) days after it is given to the Company. A
termination for “Good Reason” shall mean termination by the Executive within 60
days following, and as a result of:

 
(i)  
A material diminution in the Executive’s position, authority, duties or
responsibilities; or

 
(ii)  
A reduction in the Executive’s Base Salary (other than a reduction not greater
than 20% as part of a general reduction in compensation applied equitably to all
senior executives of the Company).

 
(d)  
Termination by the Company for Cause. The Company may terminate the Executive’s
employment hereunder at any time for Cause. For purposes of this Agreement,
“Cause” shall mean:

 
(i)  
The Executive’s conviction of a felony or any other crime involving fraud,
embezzlement or bribery;

 
(ii)  
The Executive’s indictment for, entering a plea of guilty or nolo contendere, or
agreeing to a civil penalty or entering into a consent decree, in connection
with any criminal act or any banking or securities law violation related to the
Company;

 
(iii)  
The Executive’s having committed an act of disloyalty, dishonesty or breach of
trust relating to the Company;

 
(iv)  
The engaging by the Executive in misconduct involving moral turpitude;

 
(v)  
The willful engaging by the Executive in conduct that, in the reasonable
judgment of the Board, is materially injurious to the Company, or has or
threatens to have a material adverse impact on the Company;

 
(vi)  
The Executive’s failure to maintain decorum or professional behavior that, in
the reasonable judgment of the Board, materially affects the Executive’s
credibility or reputation;

 
(vii)  
The Executive’s repeated abuse of alcohol or drugs (legal or illegal), that, in
the reasonable judgment of the Board, materially impairs the Executive’s ability
to perform his duties hereunder;

 
(viii)  
The engaging by the Executive in misconduct in material violation of the
Company’s personnel policies; including, but not limited to, harassment,
disparagement or abusive treatment of personnel, customers, licensees,
licensors, vendors, suppliers or contractors of the Company;

 
(ix)  
The willful and continued failure by the Executive to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive being Disabled);

 

 
4

--------------------------------------------------------------------------------

 



(x)  
The Executive’s extended absences without permission, failure to work on a full
time basis, or charging of material improper expenses to the Company.

 
(xi)  
The Executive’s failure to cure, within ten (10) days of receiving written
notice of same by the Company (to the extent a cure is possible), any gross
neglect, gross misconduct or act outside the scope of his authority engaged in
by the Executive;

 
(xii)  
The Executive’s willful violation or failure to follow the lawful instructions
and directions of the Board, the CEO or the Company’s policies; or

 
(xiii)  
The breach or violation of any provision of this Agreement, including, but not
limited to, the confidentiality and non-competition provisions set forth in
paragraphs 7 and 8 hereof.

 
(e)  
Termination by the Company Without Cause. The Company may terminate the
Executive’s employment hereunder at any time without Cause and for any reason or
for no reason, by giving the Executive written notice of termination, which
notice of termination shall be effective immediately, or at such later time as
specified in such notice. The Company shall not be required to specify a reason
for the termination of the Executive’s employment pursuant to this paragraph
3(e), provided that termination of the Executive’s employment by the Company
shall be deemed to have occurred under this paragraph 3(e) only if none of the
reasons specified in paragraph 3(a), 3(b), 3(c) or 3(d) shall be applicable.

 
(f)  
Termination Date. “Termination Date” means the last day that the Executive is
employed by the Company, provided that the Executive’s employment is terminated
in accordance with the foregoing provisions of this paragraph 3.

 
(g)  
Effect of Termination. If, on the Termination Date, the Executive is a member of
the Board of Directors of the Company or any subsidiary or affiliate of the
Company, or holds any position with the Company or any subsidiary of the Company
other than the position specified in paragraph 1(a) hereof, the Executive shall
resign from all such positions as of the Termination Date.

 
4.  
Rights Upon Termination or Company’s Failure to Renew. The Executive’s right to
payment and benefits under this Agreement for periods after the Termination Date
shall be determined in accordance with the following provisions of this
paragraph 4:

 
(a)  
General. If the Executive’s employment hereunder is terminated during the
Employment Term for any reason, the Company shall pay to the Executive:

 
(i)  
The Executive’s Base Salary for the period ending on the Termination Date.

 
(ii)  
Payment for unused Time Bank days, as determined in accordance with Company Time
Bank policy, as in effect from time to time.

 

 
5

--------------------------------------------------------------------------------

 

(iii)  
If the Termination Date occurs after the end of a fiscal year and prior to
payment of an Annual Bonus earned by the Executive for such fiscal year, the
Executive shall be paid the Annual Bonus for such fiscal year at the regularly
scheduled time.

 
(iv)  
The Executive and any of his dependents shall be eligible for medical
continuation coverage under the provisions of section 4980B of the Internal
Revenue Code or section 601 of the Employee Retirement Income Security Act
(sometimes called “COBRA coverage”) to the extent required by applicable law.
All other benefits and perquisites otherwise provided under this Agreement shall
be discontinued on the Termination Date.

 
(b)  
Death. If the Executive’s employment hereunder is terminated by reason of the
Executive’s death, then, in addition to the amounts payable in accordance with
paragraph 4(a), the Executive’s estate shall receive payment of the Annual Bonus
for the fiscal year in which the Termination Date occurs, computed as provided
in Section 2(b) for the entire fiscal year, and payable at the same time as the
Annual Bonus would otherwise have been paid; provided, however, that the amount
of the Annual Bonus shall be subject to a pro-rata reduction for the portion of
the fiscal year following the Termination Date (“Pro-Rated Annual Bonus”).

 
(c)  
Disability. If the Executive’s employment hereunder is terminated by reason of
the Executive’s Total Disability, then, in addition to the amounts payable in
accordance with paragraph 4(a), the Executive shall receive payment of the
Pro-Rated Annual Bonus for the fiscal year in which the Termination Date occurs,
and payable at the same time as the Annual Bonus would otherwise have been paid.

 
(d)  
Cause. If the Executive’s employment hereunder is terminated under the
circumstances described in paragraph 3(d) relating to the termination for Cause,
then, except as otherwise expressly provided in this Agreement, the Company
shall have no obligation to make payments under this Agreement for any period
after the Termination Date.

 
(e)  
Resignation. If the Executive’s employment hereunder is terminated by the
Executive without Good Reason, as provided in paragraph 3(c) relating to the
Executive’s resignation, then, except as otherwise expressly provided in this
Agreement, the Company shall have no obligation to make payments under this
Agreement for any period after the Termination Date.

 
(f)  
Termination by the Company Without Cause or Termination by the Executive for
Good Reason. If the Executive’s employment hereunder is terminated by the
Company Without Cause, as provided in paragraph 3(e) or by the Executive for
Good Reason, as provided in paragraph 3(c), then in addition to the amounts
payable in accordance with paragraph 4(a), the Executive shall receive payment
of the Pro-Rated Annual Bonus for the fiscal year in which the Termination Date
occurs, payable at the same time as the Annual Bonus would otherwise have been
paid, and the Company shall continue to pay the Executive his Base Salary, at
the rate in effect on the Termination Date, from the Termination Date until the
Severance Expiration Date set forth on Schedule 9.  In no event, however, shall
the Executive be entitled to receive any amounts, rights or benefits under this
paragraph 4(f) unless he executes a release of claims against the Company in a
form prepared by, and acceptable to, the Company.

 

 
6

--------------------------------------------------------------------------------

 

(g)  
Failure of the Company to Renew. Upon the expiration of the Initial Term or any
Additional Term of this Agreement, if the Company shall notify the Executive of
its desire not to renew the term of this Agreement for the next Additional Term
of one (1) year, and the Executive notifies the Company in writing that the
Executive is ready, willing and able to renew the term of this Agreement for the
next Additional Term of one (1) year, and the Company at such time did not have
grounds to terminate the Executive’s employment for “Cause” as described in
Section 3(d) above, then the Company’s failure to renew shall be treated in the
same manner as a termination without “Cause” and in addition to the amounts
payable under Section 4(a), the Executive shall receive payment of the Pro-Rated
Annual Bonus for the fiscal year in which the Termination Date occurs, payable
at the same time as the Annual Bonus would otherwise have been paid, and the
Company shall continue to pay the Executive his Base Salary, at the rate in
effect on the Termination Date, from the Termination Date until the Severance
Expiration Date set forth on Schedule 9.  In no event, however, shall the
Executive be entitled to receive any amounts, rights or benefits under this
paragraph 4(g) unless he executes a release of claims against the Company in a
form prepared by, and acceptable to, the Company.

 
(h)  
Other Benefits. The Executive’s rights under this paragraph 4 shall be in lieu
of any benefits that may be otherwise payable to or on behalf of the Executive
pursuant to the terms of any severance pay arrangement of the Company, or any
similar arrangement of the Company providing benefits upon termination of
employment.

 
(i)  
Severance Reduced by Other Compensation.  Payments by the Company of Base Salary
for any period after the Termination Date and through the Severance Expiration
Date (the “Severance Period”), if any are required to be made pursuant to the
terms of paragraphs 4(f) or 4(g), shall be reduced and offset by any
compensation Executive receives which is attributable to services performed for
other enterprises during such period, whether characterized as salary, bonus,
consulting fees, commissions, distributions or otherwise. Executive shall
promptly inform the Company of his securing new employment, consulting or
similar engagements during the Severance Period and the compensation to be
received by Executive thereunder so that the Company can make adjustments to, or
terminate payments of, Base Salary. At the request of the Company, Executive
shall provide copies of the Executive’s federal income tax returns covering such
Severance Period. Any overpayments by the Company with respect to the Severance
Period shall be promptly refunded by Executive to the Company.

 
5.  
Duties on Termination. During the period beginning on the date notice is given
of (a) the decision not to extend the Executive’s employment beyond the
expiration of the Initial or Additional Term then in effect or (b) termination
of the Executive’s employment pursuant to paragraphs 3(c), 3(d) or 3(e), and
ending on the Termination Date, the Executive shall continue to perform him
duties as set forth in this Agreement, and shall also perform such services for
the Company as are necessary and appropriate for a smooth transition to the
Executive’s successor, if any.  Notwithstanding the foregoing, the Company may
suspend the Executive from performing him duties under this Agreement following
the giving of the notices contemplated by this paragraph 5; provided, however,
that during the period of suspension (which shall end on the Termination Date),
the Executive shall continue to be treated as employed by the Company for other
purposes, and his rights to compensation or benefits shall not be reduced by
reason of the suspension.

 

 
7

--------------------------------------------------------------------------------

 

6.  
Inventions. The Executive shall disclose promptly to the Company any and all
inventions, discoveries, improvements and patentable or copyrightable works,
relating to the business of the Company, developed, initiated, conceived or made
by him, alone or in conjunction with others, during the Employment Term, all of
which shall be considered “work for hire,” and the Executive shall assign,
without additional consideration, all of his right, title and interest therein
to the Company or it nominee.  Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments that the Company shall deem necessary to apply for and obtain
letters patent, trademarks or copyrights of the United States or any foreign
country, or otherwise protect the Company’s interest therein. These obligations
shall continue beyond the conclusion of the Employment Term with respect to
inventions, discoveries, improvements or copyrightable works made by the
Executive during the Employment Term and shall be binding upon the Executive’s
assigns, executors, administrators and other legal representatives.

 
7.  
Confidentiality. The Executive acknowledges and agrees that the Company owns,
controls and has exclusive access to a body of existing technical knowledge and
technology, and that the Company has expended and is expending substantial
resources in a continuing program of research, development and production with
respect to its business. The Company possesses and will continue to possess
information that has been or will be created, discovered or developed, or has or
will otherwise become known to the Company, and/or in which property rights have
been or will be assigned or otherwise conveyed to the Company, which information
has commercial value in the business in which the Company is engaged. All of the
aforementioned information is hereinafter called “Confidential Information.” By
way of illustration but not limitation, Confidential Information includes all
product designs and development plans, costs, profits, pricing policies, sales
records, terms and conditions of license, purchase, distributor or franchise
arrangements, data, compilations, blueprints, plans, audio and/or visual
recordings and/or devices, information on computer disks, software in various
stages of development, source codes, tapes, printouts and other printed,
typewritten or handwritten documents, specifications, strategies, systems,
schemes, methods (including delivery, storage, receipt, transmission,
presentation and manufacture of audio, visual, informational or other data or
content), business and marketing development plans and projections, customer
lists, prospects lists, vendor lists, employee files and compensation data,
research projections, processes, techniques, designs, sequences, components,
programs, technology, ideas, know-how, improvements, inventions (whether or not
patentable or copyrightable), information about operations and maintenance,
trade secrets, formulae, models, patent disclosures and any other information
concerning the actual or anticipated business, research or development of the
Company or its actual or potential customers or partners or which is or has been
generated or received in confidence by the Company by or from any person, and
all tangible and intangible embodiments thereof of any kind whatsoever including
where appropriate and without limitation all compositions, machinery, apparatus,
records, reports, drawings, copyright applications, patent applications,
documents and samples prototypes, models, products and the like.  Confidential
Information also includes any such information as to which the Company is bound
under confidentiality and/or license, distribution, purchase or franchise
agreements with third parties, and any information which the Company has
obtained or will obtain from its customers, vendors, licensors, licensees or any
other party and which the Company treats as confidential, whether or not owned
or developed by the Company. The Executive understands that Confidential
Information does not include any of the foregoing that has become publicly known
and made generally available through no wrongful act by him or others who were
under confidentiality obligations as to such information.

 

 
8

--------------------------------------------------------------------------------

 

(a)  
Disclosure of Confidential Information to Executive. The Executive acknowledges
and agrees that his employment hereunder creates a relationship of confidence
and trust between the Executive and the Company, and that by reason of such
employment the Executive will come into possession of, contribute to, have
access to and knowledge of Confidential Information.

 
(b)  
Obligation to Keep Confidential. The Executive acknowledges and confirms that
all Confidential Information that comes into his possession during the
Employment Term (including any Confidential Information originated or developed
by the Executive) is or will be the exclusive property of the Company. Further,
during the period of his employment hereunder and at all times thereafter, the
Executive shall use and hold such Confidential Information solely for the
benefit of the Company and shall not use Confidential Information for the
Executive’s own benefit or for the benefit of any third party. The Executive
shall not, directly or indirectly, disclose or reveal Confidential Information,
in any manner, to any person other than the Company’s employees unless required
by law and, then, to the extent practicable, only following prior written notice
to the Company.

 
(c)  
Return of Company Property. Upon termination of the Executive’s employment
hereunder for any reason, or at any other time upon the request of the Company,
the Executive shall immediately deliver or cause to be delivered to the Company
all of the Confidential Information in the Executive’s possession or control,
including, without limitation: originals and/or copies of books; catalogues;
sales brochures; customer lists; vendor lists; price lists; product design and
development materials, product data, employee manuals; operation manuals;
marketing and sales plans and strategies; files; computer disks; and all other
documents and materials, in any form whatsoever, reflecting or referencing
Confidential Information as well as all other materials and equipment furnished
to or acquired by the Executive as a result of or during the course of the
Executive’s employment by the Company.

 
8.  
Non-Solicitation and Non-Competition. The Executive acknowledges that the
Company has expended substantial time, money and effort in developing and
solidifying its relationships with customers, vendors, licensors and licensees
and developing certain brand name or trademarked products; and that the
Executive’s compensation hereunder represents consideration, among other things,
for the development and preservation of Confidential Information, good will,
loyalty and contacts for and on behalf of the Company. Accordingly, the
Executive covenants and agrees that he will not under any circumstance, directly
or indirectly, for or on behalf of himself or any other person, firm or entity,
during the Executive’s employment hereunder and for the Restricted Period set
forth on Schedule 10, following the termination of such employment for any
reason:

 
(a)  
Solicit or accept business, in competition with the Company, from any of the
customers, or known customer prospects of the Company, its subsidiaries, parent
corporation or affiliates, or otherwise induce or influence any such customer or
known customer prospect to reduce its volume of business, or terminate or divert
its relationship or otherwise in any way adversely affect its relationship, with
the Company, its subsidiaries, parent corporation or affiliates; or

 
(b)  
Employ, engage or retain, or solicit for employment, engagement or retention,
any person who, within the prior twelve (12) months, was a director, officer,
employee, consultant, representative or agent of the Company, or encourage any
such person to terminate his or her employment or other relationship with the
Company; or

 

 
9

--------------------------------------------------------------------------------

 

(c)  
Engage in, be employed by or participate in any way in the United States in any
business that engages in any business that the Company is engaging in, or is
actively planning to engage in, on the Termination Date (including, without
limitation, the development, design, sourcing, manufacturing, licensing,
marketing, distribution and sale of housewares products; including, without
limitation, cutlery, kitchen tools and gadgets, kitchenware, pantryware,
bakeware, barware, and spices or the licensing of trademarks and brand names
therefore).  Such prohibited engagement, employment or participation includes,
but is not limited to, acting as a director, officer, employee, agent, member,
manager, managing member, independent contractor, partner, general partner,
limited partner, consultant, representative, salesman, licensor or licensee,
franchisor or franchisee, proprietor, syndicate member, shareholder or
creditor.  Notwithstanding the foregoing, the Executive may own or hold equity
securities (or securities convertible into, or exchangeable or exercisable for,
equity securities) of companies or entities that engage in a business that is
the same or similar to that of the Company or of its parent entities (if any) or
any of its subsidiaries or affiliates; provided, however, that (i) such equity
securities are publicly traded on a securities exchange and (ii) the Executive’s
aggregate holdings of such securities do not exceed at any time five percent
(5%) of the total issued and outstanding equity securities of such company or
entity.

 
(d)  
The Company and the Executive expressly acknowledge and agree that the scope of
the Executive’s promises specified in this paragraph 8 are in each case
reasonable and necessary to protect the Confidential Information, trade secrets
and good will of the Company. In the event that, for any reason, any aspect of
the Executive’s obligations specified in this paragraph 8 are determined by a
court of competent jurisdiction to be unreasonable or unenforceable against him,
such provisions shall, if possible, be modified by such court to the minimum
extent required by law to make the provisions enforceable with respect to the
Executive.

 
9.  
Non-Disparagement. The Executive covenants and agrees that during the Employment
Term and following termination of the Employment Term, he will not make any
disparaging, false or abusive remarks or communications, written or oral,
regarding the Company, its products, brands, trademarks, officers, directors,
employees, personnel, licensors, licensees, customers, vendors or others with
which it has business relationships.

 
10.  
Specific Remedies.  The Executive acknowledges that the Company would be
irreparably injured, and that it is impossible to measure in money the damages
which will accrue to the Company if he shall breach or violate him covenants in
paragraphs 6, 7, 8 or 9 hereof. Accordingly, the Executive agrees that if he
shall breach or violate any of such covenants or obligations, the Company shall
have the full right to seek injunctive relief in addition to any other rights
provided in this Agreement or by operation of law, without the requirement of
posting bond or proving special damages, and to terminate any payments to the
Executive. In any action or proceeding instituted by the Company to enforce the
provisions of paragraph 6, 7, 8 or 9 of this Agreement, the Executive waives any
claim or defense that the Company has an adequate remedy at law or that the
Company has not been, or is not being, irreparably injured by the Executive’s
breach or violation. The provisions of paragraphs 6, 7, 8, 9 and 10 hereof shall
survive any termination of this Agreement or the Employment Term.

 

 
10

--------------------------------------------------------------------------------

 

11.  
Acknowledgment by Executive.  The Executive represent and warrants that (i) he
is not, and will not become party to any agreement, contract, arrangement or
understanding, whether or employment or otherwise, that would in any way
restrict or prohibit him  from undertaking or performing him duties in
accordance with this Agreement or that restricts him ability to be employed by
the Company in accordance with this Agreement; (ii) his position with the
Company, as described in this Agreement, will not require him to improperly use
any trade secrets or confidential information of any prior employer, or any
other person or entity for whom he has performed services.

 
12.  
Arbitration of Disputes.  Any controversy or claim arising out of or relating to
this Agreement (or the breach thereof) shall be settled by final and binding
arbitration in New York, New York by three arbitrators. Except as otherwise
expressly provided in this paragraph 12, the arbitration shall be conducted in
accordance with the commercial rules of the American Arbitration Association
(the “Association”) then in effect. One of the arbitrators shall be appointed by
the Company, one shall be appointed by the Executive, and the third shall be
appointed by the first two arbitrators.  If the first two arbitrators cannot
agree on the third arbitrator within the thirty (30) days of the appointment of
the second arbitrator, then the third arbitrator shall be appointed by the
Association. This paragraph 12 shall not be construed to limit the Company’s
right to obtain equitable relief under this Agreement with respect to any matter
or controversy subject to this Agreement, and, pending, a final determination by
the arbitrators with respect to any such matter or controversy, the Company
shall be entitled to obtain any such relief by direct application to state,
federal or other applicable court, without first being required to arbitrate
such matter or controversy and without the necessity of posting bond.

 
13.  
Notices.  All notices and other communications hereunder shall be deemed given
upon (a) the sender’s confirmation of receipt of a facsimile transmission to the
recipient’s facsimile number set forth below, (b) confirmed delivery by a
standard overnight carrier to the recipient’s address set forth below, (c)
delivery by hand to the recipient’s address set forth below or (d) the
expiration of five (5) business days after the day mailed in the United States
by certified or registered mail, postage prepaid, return receipt requested,
addressed to the recipient’s addresses set forth below (or, in each case, to or
at such other facsimile number or address for a party as such party may specify
by notice given in accordance with this paragraph 13):

 
If to the Company, to:
 
Lifetime Brands, Inc.
1000 Stewart Avenue
Garden City, New York 11530
Attention:  Ronald Shiftan, Chief Operating Officer
Facsimile:  (516) 683-6006
 
If to the Executive, to the address set forth on the signature page hereof.
 
14.  
Entire Agreement; Modification. This Agreement constitutes the entire agreement
and understanding of the parties with respect to the matters set forth herein
and supersedes all prior and contemporaneous agreements and understandings
between the parties with respect to those matters. There are no promises,
representations, warranties, covenants or undertakings other than those set
forth herein. This Agreement may not be amended, modified or changed except by a
writing signed by the parties hereto.

 

 
11

--------------------------------------------------------------------------------

 

15.  
Waiver of Breach.  Waiver by either party of a beach of any provision of this
Agreement by the other shall not operate as a waiver of any other or subsequent
breach by such other party.

 
16.  
Assignment.  Neither this Agreement, nor the Executive’s rights, powers, duties
or obligations hereunder, may be assigned by the Executive. This Agreement may
be assigned by the Company to any successor in interest and the obligations
hereunder shall be binding on such third party assignee.

 
17.  
Severability.  If any provision of this Agreement shall be unenforceable under
any applicable law, then notwithstanding such unenforceability the remainder of
this Agreement shall continue in full force and effect.

 
18.  
Survival. Notwithstanding the termination of this Agreement or the Executive’s
employment hereunder, such provisions of this Agreement as by their terms
survive the termination of this Agreement shall continue in full force and
effect in accordance with their respective terms.

 
19.  
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York (without giving effect to those laws that
would require the application of the substantive law of another jurisdiction).
The Executive hereby consents to the personal jurisdiction of the federal and
state courts located in New York in connection with any matter arising out of
this Agreement and confirms and agrees that any claim against the Company,
including without limitation, enforcement of any arbitration award under
paragraph 12 hereof shall be brought only in the federal and state courts
located in New York.

 
20.  
Representation by Counsel; No Duress.  The Executive acknowledges that this
Agreement has been negotiated at arm’s length; that he has full opportunity for
representation by counsel in connection with the negotiation and review of this
Agreement, and has either been adequately represented by counsel or has chosen
to forego him opportunity to be so represented; that this Agreement will be
deemed to have been drafted by both parties and, as such, ambiguities shall not
be construed against any one party; and that he enters this Agreement freely and
without duress or compulsion of any kind.

 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 



 
LIFETIME BRANDS, INC.
     
By:
 /s/ Jeffrey Siegel
 




 
Printed Name:
 Jeffrey Siegel
 




 
Title:
 President and CEO
 
     
Date:
 March 8, 2010
 
             
EXECUTIVE
   



 

    /s/ Craig Phillips  

 

   Printed Name:
Craig Phillips
 




 
Title:
 Senior Vice President-Distribution
 




 
Date:
 March 8, 2010
 
   




     
ADDRESS OF EXECUTIVE:
         
21 Merrick Avenue
 
Staten Island, NY 10301




 
13

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
 
FOR
 
CRAIG PHILLIPS
 
___________________________
 
SCHEDULE OF TERMS AND CONDITIONS
 


Schedule 1:
Date of Agreement:  March 8, 2010

Schedule 2:
Title and Management Position; Responsibilities
Senior Vice President – Distribution and Executive Officer
 
Schedule 3:
(a) Initial Term Commencement Date: As of January 1, 2010
 
 
(b) Initial Term Expiration Date: December 31, 2010
 
Schedule 4:
Reporting Authority: Chief Operating Officer
 
Schedule 5:
Principal Office Location: Robbinsville, NJ
 
Schedule 6:
Initial Base Salary per annum: $325,000.00
 
 
(a) Initial Base Salary Commencement Period: January 1, 2010
 
 
(b) Initial Base Salary Completion Period: December 31, 2010
 
Schedule 7:
(a) First Bonus Year: Year ended December 31, 2010
 
 
(b) Calculation of Eligibility for Annual Bonus:
 
[Intentionally left blank]
 
Schedule 8:
Automobile Allowance Per Month: Use of 2006 Mercedes Benz S500V or equivalent
vehicle.


 
14

--------------------------------------------------------------------------------

 



 
Schedule 9:
Severance Expiration Date: The Severance Expiration Date shall be twelve (12)
months after the Termination Date.
 
Schedule 10:
The Restricted Period shall be two (2) years following the Termination Date;
provided, however, if the Executive’s employment hereunder is terminated under
the circumstances described in paragraph 3(e) (relating to termination by the
Company without Cause), then the Restricted Period shall be one (1) year
following the Termination Date.
 



15
